On Motion for Rehearing or Transfer
PER CURIAM.
In this motion, the appellants assert that this court overlooked the lack of constitutionality of the ordinance of the City of Higginsville. Appellants complain that this court “never sets forth the substance of that ordinance, neither does it analyze the ordinance.”
The appellants are correct that this court did not address the constitutionality of the ordinance. The appellants did not directly attack the ordinance in this court. The appellants furnished this court with a *196copy of the new ordinance, but did not furnish the court with a copy of the ordinance in effect at the time the vehicle was towed and under which the city purported to operate. Nor did the appellants argue the issue of constitutionality; the appellants assumed the former ordinance would be viewed as unconstitutional by this court because the circuit court had viewed the ordinance as unconstitutional, without relying upon that view in its ruling.
This court was accordingly unable to asses the constitutionality of the ordinance under which the car was towed. We are also unable to take judicial notice of the content of municipal ordinances. Consumer Contract Co. v. Dept. of Revenue, 592 S.W.2d 782, 785 (Mo. banc 1980). The fact that the circuit court, in dictum, viewed the ordinance as unconstitutional, (for reasons that were not specified), was not binding on this court. Ordinances are presumed constitutional until declared by a court holding to be otherwise. Kansas City v. Liebi, 252 S.W. 404, 407 (Mo. banc 1923).
Because the circuit court did not regard the constitutionality (or lack thereof) of the ordinance to be essential to its analysis, this court reviewed the trial court determination without having the text of the ordinance in question and without being provided substantive arguments as to the constitutionality of the ordinance. Accordingly, this court did not overlook a matter of law or fact as to the ordinance under which the towing was conducted.
Appellants also complained on appeal that the circuit court erred in stating that the City had sustained its affirmative defenses because the City did not plead affirmative defenses. It should be noted that, although the court referred to the City’s “affirmative defenses,” the matters asserted were not affirmative defenses. Summary judgment was granted because plaintiffs failed to show that they had a constitutionally protected privacy right or a constitutionally protected ownership interest that was violated by the City. The undisputed material facts showed that plaintiffs did not constitutionally protected interests. The issues submitted to the court related to the nature of the claims, and whether the appellants had cognizable claims under 42 U.S.C. section 1983. They were not matters of affirmative defense. Thus the trial court did not err in granting summary judgment. This court did not overlook any matters of law or fact in its opinion.' The motion for rehearing or transfer is denied.